Per Curiam :
Upon a consideration of tbe entire record tbe Court is of opinion that, upon all tbe evidence, tbe plaintiff is entitled to recover tbe penalty sued for, as found by tbe jury in response to tbe third issue. Tbe Court is of opinion that there is no'evidence, of actual damage which in law entitles tbe plaintiff to recover and that tbe court below should have so ruled. The defendant’s contention in respect to tbe fifth issue is sustained. Tbe judgment of tbe Superior Court for tbe penalty of $85 is affirmed.
Modified and Affirmed.